Citation Nr: 0839942	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-25 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1970.  The veteran died in December 2000.  The appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran served on active duty from August 1966 to August 
1970.  He died in December 2000.  His certificate of death 
lists the cause of death as lymphoma of the lung.  
Huntington's Chorea was listed as a significant condition 
that contributed to death but not resulting in the underlying 
cause (lymphoma of the lung).  The appellant contends that 
the veteran's lymphoma of the lung is related to herbicide 
exposure in Vietnam.  Based on the evidence currently of 
record, the veteran was not service-connected for any 
disability at the time of his death.  

At the outset the Board notes that there may be a missing 
claims folder for the veteran.  Associated with the current 
claims folder is a copy of a "Contact Sheet" from the State 
of Alabama, Department of Veterans Affairs with an original 
date of November 23, 1970.  The sheet identifies the 
veteran's dates of service and other pertinent information.  
It also reflects a "C" number for the veteran at that time.

The veteran was noted to have submitted a claim for education 
benefits in addition to several other forms in 1970.  It 
appears he was in receipt of education benefits for a period 
of time.  It is not clear from the other entries if the 
veteran ever submitted a claim for service connected 
disability compensation.  An attempt to locate the veteran's 
claims folder, if one exists, must be made to ensure no 
evidence is overlooked.

The appellant submitted a great deal of evidence in support 
of her claim to include copies of the veteran's Air Force 
Form 7, Airman Military Record, copies of orders transferring 
him to a base in Japan, as well as copies of the veteran's 
service treatment records (STRs).  The veteran's DD 214 is 
also of record.

Neither the AF Form 7 or STRs provide evidence that the 
veteran served in Vietnam, even on a temporary basis.  The 
veteran is shown to have overseas assignments in Pakistan and 
Japan as far as permanent units.  

The appellant submitted statements from two individuals that 
were assigned to the veteran's unit in 1968-1969.  Both 
individuals stated that they recalled the veteran going on a 
temporary duty (TDY) assignment to Vietnam.  They did not 
recall the exact date but felt it was either in December 1968 
or the first quarter of 1969 (January to March).  They both 
noted that the mission was to be a "NSA" (National Security 
Agency) mission and that civilian clothes would be worn.

The Board notes that the veteran had a Top Secret security 
clearance.  He also served in assignments that related to the 
handling of message traffic, to include an assignment as a 
classified courier clerk.  His last assignment was as a 
traffic distribution clerk at the 6918th Security Squadron, 
Hakata Airfield, Japan.  He served there from July 1968 to 
August 1970. 

Given the statements of the two individuals from the 
veteran's unit that both attest to his having gone on TDY to 
Vietnam, their contention that it did involve the NSA, and 
that the veteran's routine assignment involving classified 
message traffic, additional development is required.  The 
facts, as related, certainly would place such a trip within 
the ordinary circumstances of the veteran's military 
specialty and assignment at the time.  See 38 U.S.C.A. 
§ 1154(a) (West 2002).

The veteran's complete enlisted personnel record should be 
requested.  This would include his enlisted performance 
evaluations.  They can be reviewed to determine if they 
report on a period of TDY during the approximate time frame 
provided.  In addition, if the veteran did complete such TDY, 
he would have submitted a DD Form 1351-2, Travel Voucher or 
Subvoucher.  The forms were used by military and government 
civilian employees to document their travel, and account for 
the days on travel, time at a temporary site, mode of travel, 
and reimbursable expenses.  Nearly all temporary duty travel 
required the submission of such forms to account for the 
expenditure of funds associated with such duty.  Unless the 
details of the veteran's TDY were classified, there should be 
a record of payment of his expenses.

In addition, the appellant also contacted the Air Force 
Historical Research Agency (AFHRA) by e-mail to inquire about 
records relating to the veteran's TDY in February 2001.  A 
response from that agency said that the histories of the Air 
Force security squadrons was maintained by a special office 
in San Antonio, Texas.  A contact number was provided.  This 
agency must be contacted to determine if they would have any 
pertinent records that might document the veteran's TDY 
period.  If so, the records must be requested if they are 
available to the public.

Finally, the Board notes that the appellant submitted a VA 
Form 21.4142, Authorization and Consent to Release of 
Information to VA, for G. Perrine.  To date, it does not 
appear that the RO has requested those records.  Additional 
action in this regard is therefore required on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should conduct a search 
for the veteran's original claims 
folder.  The representative's 
contact sheet in the current claims 
folder should be reviewed for 
information relevant to the possible 
creation of an earlier claims folder 
for the veteran.  If it is 
determined that no earlier claims 
folder exists, that fact must be 
documented by way of a memorandum in 
the current claims folder.

2.  The RO should contact the 
appellant and request that she 
provide any additional records of 
the veteran's service she may have, 
especially those that would show 
travel.  Even if the records may not 
reflect the destination or location 
of the travel, they may be of 
benefit if they are for the 
contended period of time.

3.  The RO should obtain the 
veteran's complete military 
personnel records and records of 
travel to include his personnel 
evaluations and copies of any duty 
orders and payment vouchers.  

4.  The RO should contact the Air 
Force Intelligence History Office in 
San Antonio to inquire if they would 
maintain any records that might 
document the veteran's TDY period.  

5.  The RO should attempt to obtain 
medical records from G. Perrine, in 
accordance with a VA Form 21-4142 
submitted by the appellant in August 
2001, provided that the appellant 
provides an updated form, if one is 
necessary.  

6.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the appellant and her 
representative should be furnished 
with a supplemental statement of the 
case (SSOC) and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until she is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


